PROVOTY, J.
[1, 2] While plaintiff, an experienced workman, was operating a planing machine in the mill of the defendant company, one of the pieces of board which he was planing got stuck in the machine, and for removing it he went from the head of the machine, where the operator stands, to the side, and extended his hand to take hold of the piece of hoard, when his sleeve caught upon a set screw on the fast revolving shaft, and his wrist was drawn into the machine and injured; and he brings this suit in damages. The case is so plainly with the defendant that we spare ourselves any elaborate statement of it. The only negligence attributed to the defendant is that a piece had been broken off from the hood over the part of the machine where this set screw was, whereby the opening near this set screw was somewhat enlarged. But this hood was not intended to serve as a protection against the set screw, or any other part of the machine, but simply and solely to catch the flying particles of wood; and, as a matter of fact, the enlargement of the opening in it contributed in no way towards the accident. And even if it had, plaintiff would still have been without right to recover, as his attempting to remove this piece of hoard in the manner he did was grossly reckless, and was rendered still more so by the fact that the sleeve which got caught was hanging loose, or dangling, ready to be caught.
Judgment affirmed.